PER CURIAM.
Fimber Frederick appeals the judgment and sentence imposed upon him after he was convicted by a jury of throwing a deadly missile at an occupied vehicle. The primary issue raised by Mr. Frederick is whether the trial court erred in allowing hearsay testimony under the excited utterance exception to the hearsay rule.- See § 90.803(2), Fla. Stat. (2004). We affirm.
Whether the necessary state of mind is present for a court to admit a statement as an excited utterance is a preliminary fact to be determined by the trial court and the standard of review is abuse of discretion. See Elysee v. State, 920 So.2d 1205 (Fla. 4th DCA 2006); K.V. v. State, 832 So.2d 264 (Fla. 4th DCA 2002); Cotton v. State, 763 So.2d 437 (Fla. 4th DCA 2000). After *1289careful review of the record, we find no abuse of discretion.
AFFIRMED.
PALMER, ORFINGER and MONACO, JJ., concur.